Citation Nr: 1143561	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from March 1966 to December 1967 and from December 1983 to January 2001. 

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective June 22, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran believes that his bilateral hearing loss is more severely disabling than as reflected by the initial noncompensable rating, and he requests a new VA audiological examination.  He indicated that he works as a benefits adviser, spends 95 percent of his time on the telephone, and needs to ask callers to repeat themselves.  He also pointed to the June 2008 VA audiological examination (the most recent examination), in which the examiner opined that the current hearing loss is indicative of the permanent, progressive nature of noise induced hearing loss.  Therefore, while the Board regrets the delay in deciding the claim, the Veteran should be afforded an additional VA audiological examination as requested to determine the current nature of his hearing loss disability.

Relevant ongoing VA treatment records dated since June 2008 to the present should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for bilateral hearing loss.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  In addition, relevant VA treatment records dating since June 2008 to the present from the Beckley VA medical center should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA audiological examination to evaluate the current nature of his bilateral hearing loss disability.  All tests and studies deemed necessary are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


